        Case 5:17-cr-00019-RH-MJF Document 101 Filed 04/16/21 Page 1 of 3
                                                                                    Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                             PANAMA CITY DIVISION


UNITED STATES OF AMERICA

v.                                               CASES NO. 5:17cr19-RH-MJF
                                                           5:19cv314-RH-MJF
WILLIAM FRANKLIN STANELY,

                  Defendant.

_________________________________/


                    ORDER DENYING THE § 2255 MOTION AND
                   DENYING A CERTIFICATE OF APPEALABILITY


         The defendant William Franklin Stanley has moved under 28 U.S.C. § 2255

for relief from his judgment of conviction. The motion is before the court on the

magistrate judge’s report and recommendation, ECF No. 98. No objections have

been filed. This order accepts the report and recommendation and denies the

§ 2255 motion. This order adopts the report and recommendation as the court’s

opinion, with the following qualification.

         On direct appeal, the defendant’s attorney filed a brief under Anders v.

California, 386 U.S. 738 (1967). The United States Court of Appeals for the

Eleventh Circuit reviewed the record, agreed there were no issues of arguable

merit, and affirmed the judgment. Citing United States v. Davis, 508 F.3d 461,



Cases No. 5:17cr19-RH-MJF and 5:19cv314-RH-MJF
        Case 5:17-cr-00019-RH-MJF Document 101 Filed 04/16/21 Page 2 of 3
                                                                                    Page 2 of 3




463-64 (8th Cir. 2007), the report and recommendation suggests an affirmance of

this kind, after the filing of and agreement with an Anders brief, is necessarily fatal

to any later claim that appellate counsel rendered ineffective assistance. This order

expresses no opinion on whether that is so. What matters here is that Mr. Stanley’s

ineffective-assistance claim is unfounded.

         A defendant may appeal the denial of a § 2255 motion only if the district

court or court of appeals issues a certificate of appealability. Under 28 U.S.C.

§ 2253(c)(2), a certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” See Miller-El v.

Cockrell, 537 U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000); Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983); see also Williams v.

Taylor, 529 U.S. 362, 402-13 (2000) (setting out the standards applicable to a

§ 2254 petition on the merits). As the Court said in Slack:

              To obtain a COA under § 2253(c), a habeas prisoner must make a
              substantial showing of the denial of a constitutional right, a
              demonstration that, under Barefoot, includes showing that
              reasonable jurists could debate whether (or, for that matter, agree
              that) the petition should have been resolved in a different manner
              or that the issues presented were “adequate to deserve
              encouragement to proceed further.”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, in order to

obtain a certificate of appealability when dismissal is based on procedural grounds,

a petitioner must show, “at least, that jurists of reason would find it debatable



Cases No. 5:17cr19-RH-MJF and 5:19cv314-RH-MJF
        Case 5:17-cr-00019-RH-MJF Document 101 Filed 04/16/21 Page 3 of 3
                                                                                Page 3 of 3




whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

         Mr. Stanley has not made the required showing. This order thus denies a

certificate of appealability.

         IT IS ORDERED:

         1. The defendant’s motion for relief under 28 U.S.C. § 2255, ECF No. 83, is

denied.

         2. The clerk must enter judgment.

         3. A certificate of appealability is denied.

         SO ORDERED on April 16, 2021.

                                                 s/Robert L. Hinkle
                                                 United States District Judge




Cases No. 5:17cr19-RH-MJF and 5:19cv314-RH-MJF
